DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 
Status of Application, Amendments and/or Claims
	Claims 1-20, 26, 28, 29, 40-44 are cancelled.  
Claims 21-25, 27, 30-39, and 45-47 are under consideration in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-

1.	Claims 21-25, 27, 30-38, and 45-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Cutsem et al. (Ann Oncol 22(Suppl 5): v10-V18, 13th World Congress on Gastrointest Cancer, abstract O-0024; 22 June 2011; reference in parent application 14/611,561), Ándre et al. (Eur J Cancer 35(9): 1343-1347, 1999; cited on the IDS of 25 October 2018), Jin et al. (Clin Transl Oncol 12:526-532, 2010), and Bender et al. (Clin Cancer Res 18(18): 5081-5089, 12 July 2012).  It is noted that aflibercept is an art-recognized name for the polypeptide comprising the amino acid sequence of SEQ ID NO: 1 of the instant claims (see instant specification, page 2, lines 17-26; page 12, line 11).  The basis for this rejection is set forth at pages 3-7 of the previous Office Action of 09 July 2020, at pages 2-6 of the Office Action of 04 November 2019, at pages 3-7 of the Office Action of 23 April 2019 and is reiterated herein below for convenience.
Van Cutsem et al. review the results of a phase III clinical trial (EFC10262-VELOUR) and teach that patients with metastatic colorectal cancer (who had been previously treated with an oxaliplatin regimen) were administered intravenous aflibercept and FOLFIRI every 2 weeks (see title, Methods and Results of Van Cutsem et al.).  Van Cutsem et al. state that the study used an aflibercept dose of 4 mg/kg (see Methods section).  Van Cutsem et al. disclose that intravenous aflibercept in combination with FOLFIRI improved overall survival and progression free survival in mCRC patients previously treated with an oxaliplatin containing regimen (see conclusion). Van Cutsem et al. teach that adverse events can lead to treatment discontinuation (results section).  

	Ándre et al. teach that FOLFIRI is a cancer treatment regimen comprising folinic acid (aka, leucovorin; see instant specification page 12, line 27), 5-FU, and irinotecan (CPT-11) (page 1344, column 1, first full paragraph; page 1343, column 1).  Ándre et al. disclose that the FOLFIRI regimen comprises intravenous administration of 180 mg/m2 of irinotecan over 90 minutes; intravenous administration of 400 mg/m2 of leucovorin over 2 hours; and 5-FU bolus of 400 mg/m2 and 46-hour infusion (2400-3000 mg/m2) every 2 weeks (page 1344, bottom of column 1; Figure 1).  Ándre et al. state that the median number of treatment cycles is six (equating to 12 weeks) (page 1345, top of column 2).   Ándre et al. indicate that the combination of irinotecan, leucovorin, and 5-FU is effective against colorectal cancer (page 1346, column 1).  Ándre et al. also teach that the main observed toxicities from previous studies, neutropenia and diarrhea, is less frequent and less severe due to the lower dose of irinotecan (page 1346, column 1, first full paragraph).  
	Jin et al. teach that while clinical trials indicate that aflibercept is well-tolerated, there are several aflibercept-associated adverse effects that include hemorrhage, gastrointestinal hemorrhage, pulmonary hemorrhage, and gastrointestinal/bowel perforation (page 526, column 2; page 528, Table 3; page 530, Table 4; page 531, columns 1-2).  Jin states that hemorrhage or bleeding events (including epistaxis, gastrointestinal bleeding and pulmonary hemorrhage) are found in some patients after aflibercept therapy (page 531, column 1, second full paragraph).  Jin et al. disclose that patients receiving aflibercept should be instructed about the signs of bleeding 
	Bender et al. disclose that patients aged 1 to 21 years old with solid or central nervous system (CNS) malignancy are administered aflibercept at 2.0, 2.5, or 3.0 mg/kg/dose (abstract; page 2, columns 1-2).  Bender et al. teach that patients with a prior bleeding event, current bleeding diathesis, evidence of chronically impaired wound healing, abdominal fistula, and gastrointestinal perforation, among other criteria, are not administered aflibercept (page 2, top of column 1).  	
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the method of treating metastatic colorectal cancer by administration of aflibercept and FOLFIRI (irinotecan, leucovorin, and 5-FU) as taught by Van Cutsem et al. by utilizing the amounts of irinotecan, leucovorin, and 5-FU and dosing regimen taught by Ándre et al. and appropriate patient population (i.e., no administration to a patient with a hemorrhage and discontinuation if a patient experiences hemorrhage, gastrointestinal perforation, or impaired wound healing) as taught by Jin et al. and Bender et al.  The person of ordinary skill in the art would have been motivated to make those modifications to have a simple, bi-monthly regimen that reduces toxicity of the agents and allows other antitumor drugs (such as aflibercept) to be combined for enhanced activity (see Ándre et al., page 1343, column 2 through the top of page 1344; page 1345, bottom of column 1).  The person of ordinary skill in the art would have also been motivated to manage the patient population or have patient population exclusions to avoid adverse, potentially fatal, side effects and because it was well-known in the art that other VEGF inhibitory agents (like aflibercept) have similar adverse effects KSR International Co. v. Teleflex Inc. 550 U.S. 398, 82 USPQ2d 1385 (2007)).  The person of ordinary skill in the art reasonably would have expected success because combined cancer therapies were already being generated at the time the invention was made and optimization of concentrations/timing/patient populations is routine in the art.   See In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).  
Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.

2.	Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Cutsem et al. (Ann Oncol 22(Suppl 5): v10-V18, 13th World Congress on Gastrointest Cancer, abstract O-0024; 22 June 2011; reference in parent application 14/611,561), Ándre et al. (Eur J Cancer 35(9): 1343-1347, 1999; cited on the IDS of 25 October 2018), Jin et al. (Clin Transl  as applied to claims 21-25, 27, 30-38, and 45-47  above, and further in view of Bartlett et al. (Oncology (Williston Park) 26(3): 266-275, March 2012).  The basis for this rejection is set forth at pages 7-8 of the previous Office Action of 08 July 2020, at pages 6-8 of the Office Action of 04 November 2019, and at pages 8-9 of the Office Action of 23 April 2019.
The teachings of Van Cutsem et al., Ándre et al., Jin et al., and Bender et al. are set forth above.
Van Cutsem et al., Ándre et al., Jin et al., and Bender et al. do not specifically teach that the mCRC patient has liver metastases.
Bartlett et al. teach that that 50-75% patients with mCRC have the disease confined to the liver (second page, first paragraph).  Bartlett et al. also disclose that in patients who present initially with early-stage colorectal cancer, up to 50% will eventually develop metastatic disease, with the liver being the most common site (page 2, first paragraph).    
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the method of treating metastatic colorectal cancer by administration of dosages of aflibercept and FOLFIRI (irinotecan, leucovorin, and 5-FU) as taught by Van Cutsem et al., Ándre et al., Jin et al. and Bender et al. by administering the treatment to mCRC patients with liver metastases.  The person of ordinary skill in the art would have been motivated to make that modification because 50-75% patients with mCRC have the disease confined to the liver and a multimodality strategy results in a much higher change of long-term cure (Bartlett et al., page 2, first and second paragraphs; page 7, first paragraph; page 8, first paragraph).  A skilled artisan has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of KSR International Co. v. Teleflex Inc. 550 U.S. 398, 82 USPQ2d 1385 (2007)).  The person of ordinary skill in the art reasonably would have expected success because combined cancer therapies were already being performed at the time the invention was made for mCRC patients with liver metastases.   
Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.

(i)	At the middle of page 3 of the Response of 08 October 2020, Applicant indicates that without acquiescing to any of the Examiner’s rejections and solely to expedite prosecution, the submission of Exhibit A, the VELOUR clinical trial dated April 30, 2007, by Remi Castan, as evidence of prior conception of the subject matter of the instant claims.  Applicant argues that it is clearly mentioned in Tables 8, page 45 of the Exhibit that the polypeptide is not administered to patients with severe hemorrhage, or the administration of the polypeptide is discontinued in patients who experience gastrointestinal perforation.  Applicant also states that on page 41, the Exhibit mentions that the administration of the polypeptide is discontinued in patients with compromised wound healing.  Applicant concludes that the prior conception of the instant invention has been established by Exhibit A.
	Applicant’s arguments have been fully considered but are not found to be persuasive.  Specifically, the VELOUR clinical trial information supplied in Exhibit A appears to be confidential information (per the paragraph on the first page and the stamp in the bottom left corners of each subsequent page) and not information that has been published or made publicly available prior to 2012.  However, Applicant does not address the source of the information provided in Exhibit A.  Also, this evidence has not been provided with an affidavit or declaration 
	It is also noted that an affidavit or declaration must state facts and produce documentary evidence and exhibits in support of showing conception and completion of the claimed invention, at least the conception being a date prior to the effective filing date of the reference (i.e, Bender et al., 12 July 2012) (MPEP §715.07(III)).  Where there has not been reduction to practice prior to the date of the reference, diligence in the completion the invention from a time just prior to the date of the reference continuously up to the date of the actual reduction to practice or up to the filing date of the application must be shown (MPEP §715.07(III)).  It is noted that 37 CFR 1.131(b) indicates several different methods in which an applicant can establish prior invention of the claimed subject matter.  Importantly, the showing of facts must be sufficient to show (i) actual reduction to practice of the invention prior to the effective filing date of the reference; (ii) conception of the invention prior to the effective filing date of the reference coupled with due diligence from prior to the reference date to a subsequent (actual) reduction to practice; or (iii) conception of the invention prior to the effective filing date of the reference coupled with due 

(ii)	At the top of page 4 of the Response of 08 October 2020, Applicant asserts that reasonably continuous diligence has occurred through the entire period between July 12, 2012, when Bender was published to August 2, 2012, the earliest priority date of the instant application.  Applicant cites MPEP §2138.06(II).  Applicant submits that as shown in the record of the VELOUR clinical trial, included in an information disclosure statement filed on July 8, 2020, the trial first posted on November 21, 2007.  Applicant contends that the actual completion date was February 2011 and the actual study completion date is June 2012.  Applicant argues that during the interval February 2011 and June 2012, the secondary outcomes were collected (including progression free survival, overall objective response rate, recording of adverse events and immunogenicity assessment).  Applicant states that the results for the study were first posted on September 28, 2012 and were prepared for publication and for the priority filing for the instant application from July to August 2012.  Applicant asserts that the Applicant performed the required diligence during the critical period.
	Applicant’s arguments have been fully considered but are not found to be persuasive.  First, diligence need not be considered unless conception of the invention prior to the effective date is clearly established, pursuant to 37 CFR 1.131(b).  Diligence comes into question only after prior conception is established (MPEP §715.07(a)).  In the instant application, as discussed above in section (i), the VELOUR clinical trial information supplied in Exhibit A (08 October 2020) is not sufficient evidence of prior conception of the subject matter of the instant claims.  
show evidence of facts establishing diligence (MPEP §715.07(a)).  The work relied upon by Applicant to show reasonable diligence must be directly related to the reduction to practice (either actual or constructive) of the instant claimed invention (MPEP §2138.06(III)).  Under 37 CFR 1.131(a), the critical time period in which diligence must be shown begins just prior to the effective filing date of the reference (i.e., Bender et al., 12 July 2012) and ends with the date of a reduction to practice (actual or constructive).  Also, Attorney’s arguments presented at the middle of page 5 of the Response of 08 October 2020 are not persuasive because the arguments of counsel cannot take the place of evidence in the record.  MPEP §716.01(c) makes clear that an example of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include a statement regarding invention before the date of the reference (see also MPEP §2145(I)).  Furthermore, it is noted to Applicant that at the bottom of page 4 of the Response of 08 October 2020, an IDS is referenced as being filed on 08 July 2020.  However, no such IDS was filed on 08 July 2020.  If Applicant is referring to the IDS filed on 04 May 2020, two citations cited as “Sanofi” disclose information about the VELOUR clinical trial.  One reference is 23 pages (dated 05 June 2012) and the other is 8 pages (dated 25 September 2013).  If Applicant is referring to one of these references (or possibly another citation) in the response of 08 October 2020 and/or relies upon one or both of these references in future arguments or affidavits/declarations, it would be helpful to indicate which particular citation is being referenced for clarity of the record. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 21-25, 27, 30-39, and 45-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-21 of copending Application No. 14/113,757 (now allowed) in view of Jin et al. (Clin Transl Oncol 12:526-532, 2010), Bender et al. (Clin Cancer Res 18(18): 5081-5089, 12 July 2012), and Bartlett et al. (Oncology (Williston Park) 26(3): 266-275, March 2012).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to treatment of metastatic colorectal cancer (mCRC) or a mCRC symptom comprising administering the polypeptide comprising the amino acid sequence of SEQ ID NO: 1 (aflibercept), leucovorin, irinotecan, and 5-FU. It is noted that aflibercept is an art-recognized name for the polypeptide comprising the amino acid sequence of SEQ ID NO: 1 of the instant claims (see instant specification, page 2, lines 17-26; page 12, line 11).  Please note that once the ‘757 application issues into a patent, this double patenting issue will no longer be provisional. The basis for this provisional rejection is set forth at pages 14-18 of the previous Office Action of 08 July 2020 and at pages 10-14 of the Office Action of 23 April 2019, and is reiterated herein below for convenience.
Instant claim 21 is directed to a method of treating mCRC or a symptom of mCRC in a patient in need thereof comprising administering to the patient 4 mg/kg of patient body weight of a polypeptide comprising the amino acid sequence of SEQ ID NO: 1 in combination with leucovorin, 5-FU and irinotecan wherein the leucovorin is administered to the patient at a dosage of 400 mg/m2, the 5-FU is administered to the patient at a dosage of 2800 mg/m2, and the irinotecan is administered to the patient at a dosage of 180 mg/m2; and wherein (a) the polypeptide is not administered to patients with severe hemorrhage, and/or (b) the administration of the polypeptide is discontinued in patients who experience gastrointestional perforation, 
	Meanwhile, claim 1 of the ‘757 application recites a method of treating colorectal cancer (CRC) or CDC symptom in a patient in need thereof comprising administering to said patient therapeutically effective amounts of aflibercept, leucovorin, 5-FU and irinotecan, wherein the leucovorin is administered at a dosage comprised between about 200 mg/m2 and about 600 mg/m2, the 5-FU is administered at a dosage comprised between about 2000 mg/m2 and about 4000 mg/m2, the irinotecan is administered at a dosage comprised between about 100 mg/m2 and about 300 mg/m2 and the aflibercept is administered at a dosage comprised between about 1 mg/kg and about 10 mg/kg. Claim 6 recites that the patient has already been treated for mCRC or the mCRC symptom.  Claim 7 recites that the patient has previously been treated with chemotherapy, radiotherapy or surgery.  Claim 8 recites that the patient has been previously treated with oxaliplatin or bevacizumab. Claim 10 recites that the CRC is metastatic CRC.  Claim 12 recites that leucovorin is at a dosage of 400 mg/m2, the 5-FU is at a dosage of 2800 mg/m2, the irinotecan is at a dosage of 180 mg/m2, and aflibercept is at a dosage of about 4 mg/kg.
	However, the claims of the ‘757 application do not recite that aflibercept is not administered to patients with severe hemorrhage; and/or the administration of aflibercept is discontinued in patients who experience gastrointestinal perforation; and/or aflibercept is 
Jin et al. teach that while clinical trials indicate that aflibercept is well-tolerated, there are several aflibercept-associated adverse effects that include hemorrhage and gastrointestinal/bowel perforation (page 526, column 2; page 528, Table 3; page 530, Table 4; page 531, columns 1-2).  Jin et al. disclose that patients receiving aflibercept should be instructed about the signs of bleeding and carefully monitored (page 531, column 2, first full paragraph).  Jin et al. state that patients with a previous history of a bleeding diathesis or those receiving full-dose anticoagulation treatment should avoid aflibercept (page 531, column 2, first full paragraph).  
	Bender et al. disclose that patients aged 1 to 21 years old with solid or central nervous system (CNS) malignancy are administered aflibercept at 2.0, 2.5, or 3.0 mg/kg/dose (abstract; page 2, columns 1-2).  Bender et al. teach that patients with a prior bleeding event, current bleeding diathesis, evidence of chronically impaired wound healing, abdominal fistula, and gastrointestinal perforation, among other criteria, are not administered aflibercept (page 2, top of column 1).  	
Bartlett et al. teach that that 50-75% patients with mCRC have the disease confined to the liver (second page, first paragraph).  Bartlett et al. also disclose that in patients who present initially with early-stage colorectal cancer, up to 50% will eventually develop metastatic disease, with the liver being the most common site (page 2, first paragraph).    
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the steps of the metastatic colorectal cancer treatment method of the ‘757 application to include patient population limitations wherein (i) the treatment is not administered to patients with a hemorrhage, (ii) discontinuation of treatment due to 
	Thus, the method claims of both the instant application and the ‘757 application are directed to administration of the same elements (aflibercept (SEQ ID NO: 1), leucovorin, 5-FU, and irinotecan) in the same dosage amounts to the same patient population (patients with metastatic colorectal cancer).  It is noted that although claims 2 and 3 of the ‘757 application are directed to increasing overall survival in a patient afflicted with CRC and increasing progression free survival in a patient afflicted with CRC, these activities would inherently occur in the claims of the instant application as well, absent evidence to the contrary (see Ex parte Novitski, 26 USPQ2d 1389 (BPAI 1993) ; see also Integra LifeSciences I Ltd. V. Merck KGaA, (DC SCalif) 50 USPQ2d 1846; In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)).  Additionally, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)).
This is a provisional nonstatutory double patenting rejection.

s 21-25, 27, 30, 31, 39, and 45-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,501,523 in view of Jin et al. (Clin Transl Oncol 12:526-532, 2010), Bender et al. (Clin Cancer Res 18(18): 5081-5089, 12 July 2012), and Bartlett et al. (Oncology (Williston Park) 26(3): 266-275, March 2012). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to treatment of metastatic colorectal cancer (mCRC) or a mCRC symptom comprising administering the polypeptide comprising the amino acid sequence of SEQ ID NO: 1 (aflibercept), leucovorin (aka, folinic acid; see instant specification page 12, line 27), irinotecan, and 5-FU.  It is noted that aflibercept is an art-recognized name for the polypeptide comprising the amino acid sequence of SEQ ID NO: 1 of the instant claims (see instant specification, page 2, lines 17-26; page 12, line 11).  Additionally, the basis for this rejection is set forth at pages 18-21 of the previous Office Action of 08 July 2020, at pages 17-20 of the Office Action of 04 November 2019, and at pages 14-17 of the Office Action of 23 April 2019.  Application No. 15/408,427, which was the basis for the provisional nonstatutory double patenting rejection, has issued as U.S. Patent No. 10,501,523.
Instant claim 21 is directed to a method of treating mCRC or a symptom of mCRC in a patient in need thereof comprising administering to the patient 4 mg/kg of patient body weight of a polypeptide comprising the amino acid sequence of SEQ ID NO: 1 in combination with leucovorin, 5-FU and irinotecan wherein the leucovorin is administered to the patient at a dosage of 400 mg/m2, the 5-FU is administered to the patient at a dosage of 2800 mg/m2, and the irinotecan is administered to the patient at a dosage of 180 mg/m2; and wherein (a) the polypeptide is not administered to patients with severe hemorrhage, and/or (b) the administration of the polypeptide is discontinued in patients who experience gastrointestional perforation, 
Meanwhile, claim 1 of the ‘523 patent recites a method for treating a patient with colon cancer, colorectal cancer or a rectal cancer with 1 mg/kg-10 mg/kg aflibercept, or ziv-aflibercept, 200 mg/m2-600 mg/m2 folinic acid (aka, leucovorin), 2000 mg/m2-4000 mg/m2 5-FU and either 85 mg/m2 oxaliplatin or 100 mg/m2 – 300 mg/m2 irinotecan to the patient, wherein a biological sample obtained from the patient has an interleukin-8 level that is lower than a reference level.  Claim 5 of the ‘523 patent recites that the colorectal cancer is a metastatic colorectal cancer.  Claim 7 recites that the patient has previously been treated with oxaliplatin or bevacizumab.  Claim 8 recites that folinic acid is administered at a dosage of about 400 mg/m2, 5-FU is administered at a dosage of about 2800 mg/m2, irinotecan is administered at a dosage of about 180 mg/m2 and aflibercept at a dosage of about 4 mg/kg.
However, the claims of ‘523 patent do not recite that aflibercept is not administered to patients with severe hemorrhage; and/or the administration of aflibercept is discontinued in patients who experience gastrointestinal perforation; and/or aflibercept is discontinued in patients with compromised wound healing.  The claims of the ‘523 patent do not recite that the patient has liver metastases. 
Jin et al. teach that while clinical trials indicate that aflibercept is well-tolerated, there are several aflibercept-associated adverse effects that include hemorrhage and gastrointestinal/bowel perforation (page 526, column 2; page 528, Table 3; page 530, Table 4; page 531, columns 1-2).  Jin et al. disclose that patients receiving aflibercept should be instructed about the signs of 
	Bender et al. disclose that patients aged 1 to 21 years old with solid or central nervous system (CNS) malignancy are administered aflibercept at 2.0, 2.5, or 3.0 mg/kg/dose (abstract; page 2, columns 1-2).  Bender et al. teach that patients with a prior bleeding event, current bleeding diathesis, evidence of chronically impaired wound healing, abdominal fistula, and gastrointestinal perforation, among other criteria, are not administered aflibercept (page 2, top of column 1).  	
Bartlett et al. teach that that 50-75% patients with mCRC have the disease confined to the liver (second page, first paragraph).  Bartlett et al. also disclose that in patients who present initially with early-stage colorectal cancer, up to 50% will eventually develop metastatic disease, with the liver being the most common site (page 2, first paragraph).    
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the steps of the metastatic colorectal cancer treatment method of the ‘523 patent to include patient population limitations wherein (i) the treatment is not administered to patients with a hemorrhage, (ii) discontinuation of treatment due to gastrointestinal perforation or compromised wound healing, and (iii) the patient has liver metastases as taught by Jin et al., Bender et al., and Bartlett et al.  The person of ordinary skill in the art would have been motivated to make those modifications for the safety of the patients that are administered the treatment and because it was well-known in the art that other VEGF inhibitory agents (like aflibercept) have similar adverse effects that are unique to this class of agents (Jin et al., abstract; page 531, columns 1-2).  The person of ordinary skill in the art 
Thus, the method claims of both the instant application and the ‘523 patent are directed to administration of the same elements (aflibercept (SEQ ID NO: 1), leucovorin, 5-FU, and irinotecan) in the same dosage amounts to the same patient population (patients with metastatic colorectal cancer).  


(i)	At the middle of page 6 of the Response of 08 October 2020, Applicant indicates that the Examiner used the same rationale for the rejections of the claims under 35 U.S.C. 103 above and likewise, Applicant submits that the declaration submitted on May 4, 2020 and the evidence of prior conception submitted herewith, have established that Bender is not a prior art reference.  
	Applicant’s arguments have been fully considered but are not found to be persuasive for reasons set forth directly above under pre-AIA  35 U.S.C. 103(a) and reasons of record set forth in detail at pages 12-13 of the previous Office Action of 08 July 2020.  


Conclusion
No claims are allowable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BEB
Art Unit 1647
17 February 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647